           Case 20-17355         Doc 33-1       Filed 12/22/20 Entered 12/22/20 12:04:59                  Desc Exhibit
                                                       A Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
IN RE: JAMES SAMATAS                                             CASE NO: 20-17355
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11




On 12/22/2020, I did cause a copy of the following documents, described below,
Notice of Motion and U.S. Trustee's Motion to Convert or Dismiss Case Pursuant to USC 1112(b) (Recommending
Conversion)
Proposed Order
Proposed Order




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 12/22/2020
                                                           /s/ David Holtkamp
                                                           David Holtkamp 6298815
                                                           Trial Attorney
                                                           OFFICE OF THE UNITED STATES TRUSTEE
                                                           219 S DEARBORN STREET
                                                           CHICAGO, IL 60604
                                                           202 567 1489

                                              UST EXHIBIT A
              Case 20-17355           Doc 33-1        Filed 12/22/20 Entered 12/22/20 12:04:59                       Desc Exhibit
                                                             A Page 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION
 IN RE: JAMES SAMATAS                                                   CASE NO: 20-17355

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 12/22/2020, a copy of the following documents, described below,

Notice of Motion and U.S. Trustee's Motion to Convert or Dismiss Case Pursuant to USC 1112(b) (Recommending Conversion)
Proposed Order
Proposed Order




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 12/22/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            David Holtkamp
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
                                                                            219 S DEARBORN STREET
                                                                            CHICAGO, IL 60604

                                                    UST EXHIBIT A
           Case 20-17355
PARTIES DESIGNATED AS "EXCLUDE"Doc
                                WERE33-1    FiledVIA
                                     NOT SERVED    12/22/20
                                                     USPS FIRST Entered   12/22/20 12:04:59 Desc Exhibit
                                                                 CLASS MAIL
                                                    A Page
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"        3 ofELECTRONIC
                                                         RECEIVED    4        NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                 EXCLUDE                                  CM/ECF E-SERVICE
1LABEL MATRIX FOR LOCAL NOTICING          US BANKRUPTCY COURT                      BANK OF AMERICA
07521                                     EASTERN DIVISION                         P O BOX 31785
CASE 20-17355                             219 S DEARBORN                           TAMPA FL 33631-3785
NORTHERN DISTRICT OF ILLINOIS             7TH FLOOR
EASTERN DIVISION                          CHICAGO IL 60604-1702
TUE DEC 22 11-46-06 CST 2020




BANK OF AMERICA NA                        BANK OF AMERICA NA                       JPMORGAN CHASE BANK N A
PO BOX 31785                              CO MANLEY DEAS KOCHALSKI LLC             BANKRUPTCY MAIL INTAKE TEAM
TAMPA FL 33631-3785                       PO BOX 165028                            700 KANSAS LANE FLOOR 01
                                          COLUMBUS OH 43216-5028                   MONROE LA 71203-4774




INTERNAL REVENUE SERVICE                  DIRECTV LLC                              GINA B KROL
CENTRALIZED INSOLVENCY OPERATIONS         BY AMERICAN INFOSOURCE AS AGENT          COHEN KROL
PO BOX 7346                               4515 N SANTA FE AVE                      105 W MADISON STREET
PHILADELPHIA PA 19101-7346                OKLAHOMA CITY OK 73118-7901              SUITE 1100
                                                                                   CHICAGO IL 60602-4600




HOWARD HOWARD ATTORNEYS PLLC              HOWARD HOWARD PLLC                       JPMORGAN CHASE BANK NA
CO SCOTT M LEVIN                          200 S MICHIGAN AVE 1100                  CO MANLEY DEAS KOCHALSKI LLC
200 S MICHIGAN AVE ST 1100                CHICAGO IL 60604-2461                    PO BOX 165028
CHICAGO IL 60604-2461                                                              COLUMBUS OH 43216-5028




PARKER MILLS LLP                          WEST SUBURBAN BANK                       WEST SUBURBAN BANK
800 W 6TH STREET 500                      P O BOX 1269                             CO GINA B KROL
LOS ANGELES CA 90017-2708                 LOMBARD IL 60148-8269                    COHEN KROL
                                                                                   105 W MADISON STREET SUITE 1100
                                                                                   CHICAGO IL 60602-4600



                                                                                   DEBTOR
WITKIN ASSOCIATES   TRUSTEE               WOLF WALLENSTEIN ABRAMS                  JAMES SAMATAS
5805 SEPULVEDA BLVD SUITE 670             11400 W OLYMPIC 700                      9 NATOMA DRIVE
SHERMAN OAKS CA 91411-2522                LOS ANGELES CA 90064-1582                OAK BROOK IL 60523-7711




EXCLUDE
PATRICK S LAYNG
OFFICE OF THE US TRUSTEE REGION 11
219 S DEARBORN ST
ROOM 873
CHICAGO IL 60604-2027




                                          UST EXHIBIT A
           Case
THE FOLLOWING    20-17355
              ENTITIES         DocVIA
                       WERE SERVED  33-1    Filed 12/22/20
                                       THE "CM/ECF            EnteredTHE
                                                   E-SERVICE" THROUGH  12/22/20  12:04:59
                                                                         UNITED STATES        DescCOURT'S
                                                                                       BANKRUPTCY   Exhibit
                                                                                                          NOTICE
OF ELECTRONIC FILING ("NEF")SYSTEM.                A Page 4 of 4
James Samatas                            Oksana Koltko                           (Creditor)
9 Natoma Drive                           DLA Piper LLP (US)                      Carlye Samatas
Oak Brook, IL 60523                      444 West Lake Street                    represented by:
(Debtor 1)PRO SE                         Suite 900                               Eric D. Goldberg
                                         Chicago, IL 60606                       DLA Piper LLP (US0
                                                                                 2000 Avenue of the Stars
                                         oksana.koltko@dlapiper.com              Los Angeles, CA 90067




(U.S. Trustee)                           (Creditor)                              (Creditor)
Patrick S Layng                          JPMorgan Chase Bank, N.A.               BANK OF AMERICA, N.A.
Office of the U.S. Trustee, Region 11    represented by:                         represented by:
219 S Dearborn St                        Sarah E Barngrover                      Adam B Hall
Room 873                                 Manley Deas Kochalski LLC               Manley Deas Kochalski
Chicago, IL 60604                        P.O. Box 165028                         P.O. Box 165028
represented by:                          Columbus, OH 43216                      Columbus, OH 43216
David Paul Holtkamp
Office of the United States Trustee      amps@manleydeas.com                     amps@manleydeas.com
219 S. Dearborn St.
Room 873
Chicago, IL 60604

David.Holtkamp@usdoj.gov




                                         UST EXHIBIT A
